DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated May 5, 2022.  Claims 1-9 and 11-29 are presently pending and are presented for examination.

Reason for allowance

The following is a statement of reasons for the indication of allowable subject matter:
 
Neither Woods_2 nor Taylor disclose or teach the following limitations:
“… wherein the reference orientation is gravity or a horizontal level.” as recited in claim 10 of the application. 
Woods_2 discloses a plane relative to machine orientation as a reference orientation.  However, Woods_2 does not disclose a determination of a reference orientation without considering the machine itself, nor does Wood_2 disclose any such orientation that is equivalent to a gravity vector or a horizontal level, such as a level plane with respect to gravity.
Taylor teaches a vertical reference orientation that is not derived from vehicle orientation but rather is derived through reference to a flat driving surface (Fig. 2) or else a theoretical plane that would be aligned with a flat driving surface (Fig. 7). However, Taylor does not clearly or specifically teach that the planes are determined as gravity vectors or that they are orientated such that they are parallel to the local gravity vector.  Also, since the reference planes are vertical planes, these tipping planes are not horizontal level orientations.
Bonnet et al. (US 2019/0033158; hereinafter Bonnet; already of record), as previously cited art for this claim, no longer is applicable due to the amended definition of the reference orientation.  Bonnet, as per Applicant’s arguments, does utilize vehicle orientation in determining a normalized horizontal reference orientation in consideration of gravity.  Since there reference does not teach the reference plane independent of vehicle orientation, the calculation of the plane according to gravity becomes moot and does not read on the continued limitations of base claim 1.
No additional prior art could be found to apply to these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669